DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Election/Restrictions
Applicant’s election in the reply filed 7/12/2021 which was without a traverse of Group I claims 1-12 is acknowledged.  Claim 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected claims 12 and 14-15 of Groups II and III, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-4, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 3-4, Claim 3 recites “. . . wherein the silicone polymer is a polymer represented by the following formula (1) . . . wherein R1 each independently represents a substituent containing a polar group or a hydrocarbon group, R2 each independently represents a hydrocarbon group, R3 each independently represents a substituent containing a polar group or a hydrocarbon group, at least a part thereof 3 if the latter is the part thereof referring to a number of R3 groups?  For substantive examination the interpretation is the silicone polymer has at least a part thereof from R1 and R3 being a group containing a polar group.   
Claim 4 recites “. . . the R3 each independently represents a substituent containing at least one substituent selected from the group consisting of an amino group, an epoxy group, a mercapto group, an alkoxy group and a phenyl group .”  This recitation is unclear, confusing and indefinite whether the R3 is the same or different from the R3 of Claim 3 from which Claim4 depends?  Claim 3 defines R3 as represented by a substituent containing a polar group or a hydrocarbon group, but Claim 4 defines R3 has represented by substituent containing at least one substituent selected from the group consisting of an amino group, an epoxy group, a mercapto group, an alkoxy group and a phenyl group.  Therefore does the R3 of claim 4 have the group consisting of an amino group, an epoxy group, a mercapto group, an alkoxy group and a phenyl group in the first substituent from the wording ‘substituent containing at least one substituent’ in addition to the substituent containing the polar group from Claim 3?  Also the term “the group consisting of” lacks antecedent basis in that the group previously referred to for R3 in Claim 3 was a polar group.  The wording “the group consisting of” must be modified to either “a group consisting of” or “a polar group consisting of” depending on whether this group for “consisting of” is the same or different from that of 3 from Claim 3.  For substantive examination the interpretation is that “the group consisting of” refers to “the polar group consisting of”.     
Claim 7 recites “The undercoat layer-forming composition according to claim 1, further comprising a compound containing a polar group.”  This recitation is unclear, confusing and indefinite because Claim 1 already has a compound with a polar group in the silicone polymer.  Is this compound of Claim 7 the same or different or a second compound or another compound with a polar group?    
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9-12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding Claims 8-12, each claim recites “The undercoat layer-forming composition . . . wherein the antifouling layer . . .”.  The recitation to something about the antifouling layer does not limit the undercoat layer-forming composition because the antifouling layer is not part of the undercoat layer-forming composition.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, 
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  
As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.  
Claims 1, 3 and 7 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 5,290,601 Brooks et al (hereinafter “Brooks”).  
Regarding Claim 1, 3 and 7, Brooks discloses in the entire document particularly in the abstract and at claims 1, 2, column 1, lines 6-15, column 5, line 55 to column 6, line 28, Column 6 lines 8-36, examples 1-3 a primer composition {reading on undercoat composition for pending Claim 1} that is coated on base materials to promote adhesion pending Claim 7}, (B) a chlorinated polyolefin, and (C) a room temperature-curable polydiorganosiloxane such as tipped with silicon-bonded hydrolysable groups as an amine-tipped polydiorganosiloxane {reading on silicone polymer and amine reading on polar group for pending Claims 1 and 3}.  The document also indicates in the examples (example 1) that a primer composition obtained using a room temperature-curable polydiorganosiloxane composition comprising α,w-dihydroxy polydimethylsiloxane was coated on a base material and ten minutes after coating, the same was over-coated with a RTV silicone rubber antifouling composition {reading on antifouling layer adhered to the undercoat layer for pending Claim 1} comprising an unreactive poly(methylphenylsiloxane) oil to obtain a laminate that had good adhesion in seawater between said over-coated layer and the layer obtained by coating the primer composition.  Moreover, because the inclusion of a silicone polymer in the "base polymer" has not been excluded in the invention of the present application (see paragraphs [0040]-[0048] of the description of the present application), the room temperature-curable polydiorganosiloxane in the primer composition can be said to correspond to the base polymer and the silicone polymer.  {In the alternative the B chlorinated polyolefin also reads on the base polymer of the pending Claims 1 and 3}.  Furthermore, the room temperature-curable polydiorganosiloxane is a silicone polymer in which a substituent with a polar group is bound to an end.  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, where R4 is defined as above, n is an integer such that the polydiorganosiloxane has a viscosity of 700-1,000,000 m Pa s at 25ºC., and R7 and R8 each represent hydrogen or a monovalent hydrocarbon group having 1 to 10 carbon atoms.  Most preferably R7 represents hydrogen and R8 represents an 
Brooks discloses all features of Claims 1 and 3 that are not novel or in the alternative are obvious from Brooks under at least rationale G of MPEP § 2141 III and 2143 I G.     
Claim Rejections - 35 USC § 103
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Brooks and for Claim 5 as evidenced by the article entitled Correlation of the Viscosity and the Molecular Weight of Silicone Oils with the T2 NMR Relaxation Times, Joachim Gotz, Horst Weisser, Ovganosilicon Chemisty V., pages 584-594, 2003 WILEY-VCH Verlag GmbH & Co. KgaA, Weinheim (hereinafter referred to as “Gotz”).  
For Claim 5 Brooks is applied as to Claim 1 which includes the silicone polymer with formula (C ) which as depicted in the formula with n=1 has a molecular weight of 238, which increases by 74 with each additional numerical increase in “n”.  So for n=2 the molecular weight is 312 et cetera.  Also Brooks discloses at column 6, lines 8-30 that n is an integer such that the polydiorganosiloxane has a viscosity of 700-1,000,000 m Pa s at 25ºC.  Gotz evidences in Table 1 the kinetic viscosity and comparable molecular weight of silicone oil samples showing that AK 50 has a mm2/sec or centistoke viscosity of 50 at a specific gravity of 0.96 g/cm3 for a Mw molecular weight of 3, the viscosity of 700 to 1,000,000 mPa seconds from Brooks would have a molecular weight according to Table 1 of Goetz from less than 30,200 to over 155,000.  This range overlaps that of pending claim 5 of 200 to 100,000 and in accordance with MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists as for pending Claim 5.    
For Claim 6 Brooks is applied as to Claim 1 along with the disclosure of Brooks at column 6, lines 30-36 that the room-temperature-curable polydiorganosiloxane (C) is preferably used at 0.1 to 100 parts by weight, more preferably 1 to 50 parts by weight, per part by weight of the chlorinated material (chlorinated polyolefin (B) plus any other chlorinated hydrocarbon resin).  Given an amount from 0.01 part by weight polydiorganosiloxane (C) to 1 part by weight of chlorinated polyolefin (B), as base polymer, which is equivalent to 10 parts by weight of (C ) on a 100 parts by weight basis of (B), this range of Brooks overlaps with the range of 0.1 to 50 silicone to base polymer.  
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Brooks.    
Regarding Claims 9-12 Brooks is applied as to Claim 1and the recitation in the pending claims including Claim 1 that “an undercoat layer-forming composition” “for forming an undercoat layer of a coating film including the undercoat layer and an antifouling layer adhered to the undercoat layer”, is merely an intended use.  Applicants 
It is the position of the Office that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art, because Claims 9-12 are of “an undercoat layer-forming composition”, where an antifouling layer has claimed features.  The antifouling layer is not part of or an element of the undercoat layer-forming composition which is not even a layer but a composition and the antifouling layer is part of a coating film.  
Further the structure of Brooks’ composition is capable of performing the intended use.  Given that Brooks discloses the undercoat layer-forming composition or primer, as presently claimed, it is clear that the primer composition of Brooks as the same as the undercoat layer-forming composition of the pending Claims 9-12 would be capable of performing the intended use, i.e. a primer or undercoat layer-forming composition for an antifouling layer, as presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.  Brooks discloses that the primer composition is useful in coating a base material which is then over-coated with a RTV silicone rubber antifouling composition, as indicated above for pending Claim 1.  
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Brooks in view of U.S. 2003/0130378, Urata et al. (hereinafter “Urata”).   
For Claim 8, Brooks is applied as to Claim 1, along with the disclosure of Brooks at column 6, line 49 to column 7 line 10 that the primer compositions preferably contain an organic diluent which can for example be an aliphatic, cycloaliphatic or aromatic hydrocarbon, where the diluent is preferably a solvent for dissolving the chlorinated polyolefin (B), including any other chlorinated hydrocarbon resin present.  However Brooks does not expressly disclose that the chlorinated polyolefin has a polar group.    
Urata is directed as is Brooks to primers as disclosed in Urata in the abstract and at ¶s 0002 and 0032 and its claim 3 a binder resin solution for paint, primer, printing ink or adhesive with good adherence to polyolefin and excellent solvent resistance, without injuring the low-temperature fluidity and the stability of viscosity over the time of carboxyl group-containing {reading on polar group of pending Claim 8} chlorinated polyolefin, exhibits excellent adherence to sheets, films and moldings thereof, and has good solution property.  The binder resin solution composition with excellent low-temperature fluidity and the stability of viscosity over the time is obtainable by dissolving carboxyl group-containing chlorinated polyolefin with chlorine content of 12 to 26% by weight into a mixed solvent of alicyclic hydrocarbon and polar solvent, or alicyclic hydrocarbon, polar solvent and aromatic hydrocarbon at a solids concentration of 10 to 40% by weight.  The chlorinated polyolefin copolymerized with unsaturated carboxylic acid monomer can be used also as a primer for painting polyolefin-based bumpers and polyolefin films, sheets and moldings.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example .  
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Brooks in view of JP 08-302245, Fukuda et al.  The English language machine translation of JP 08-302245 was supplied by Applicants and will be referenced throughout this Office Action as “Fukuda”.     
Regarding Claims 2 and 4, Brooks is applied as to Claim 1, however Brooks does not expressly disclose a primer with polar groups that are part of a side chain or pendant from the interior chain of the silicone polymer.   
Fukuda is directed as is Brooks to primer, undercoat layers and antifouling layers to prevent adhesion of aquatic organisms as disclosed in Fukuda in the abstract and at claims 1, 2, 6-9, ¶s [0005]-[0014], examples 1, 2, 4, 6, 9, 11, 13, tables 1, 2 for an antifouling coating layer comprising a silicone primer layer and an antifouling coating layer containing a reaction-curable silicone resin for preventing adhesion of an aquatic organism coating a panel to contact seawater.  The anti-fouling paint is formed as a paint containing a reaction-curable silicone resin and a silicone oil with polar groups bound to aliphatic hydrocarbon groups.  From ¶s 0006 and 0011- 0016 and in examples 1, 2, 4, 6, 9, 11, and 13 an anti-fouling paint for a first layer comprises a polar group-containing reaction-curable silicone resin (SH3700 made by Dow Corning Toray Co.) coated directly on panels or on panels treated with primer and dried to form a first layer {reading on undercoat layer for pending claims 2 and 4} and an anti-fouling paint for a second layer that comprises a dimethyl siloxane oil was coated thereon and dried to obtain anti-fouling coating film layers.  
The silicone primer is intended to improve adhesion between the panel and the antifouling paint layer, and preferably contains a silicone compound having an alkoxysilyl group or a silanol group or a silicone resin.  The primer which made the silicon compound which has <GAI ID=0001>alkoxy silyl groups, for example condense as this silicone series primer.  Also a copolymer 
Furthermore, the aforementioned reaction-curable silicone resin (SH 3700 made by Dow Corning Toray Co.) has a structure in which polar groups are bound to side chains of the dimethyl silicone backbone formed from Formula (I) 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 , wherein R represents a hydrogen atom, an alkyl group having 1 to 10 carbon atoms, an aryl group or an aralkyl group, and R' represents a ether group, an ester group or a 2 valent aliphatic hydrocarbon group having 1 to 10 carbon atoms which may be substituted by - NH - or - NH -. Z represents an amino group, a carboxyl group, an epoxy group, or a monovalent polar group which is a polyethylene glycol or a poly (Propylene Glycol) group which may be blocked with a lower alkyl group or an acyl group having 1 to 6 carbon atoms.  X and y are respectively 0.01 ~ x ~ 3.99, 0.01 ~ y 3.99 and 0.02 ~ x y <4. It is also possible to use a silicone oil containing a polar group bonded to an aliphatic hydrocarbon group having a number-average molecular weight of from 20 to 50,000, preferably from 100 to 5,000, and a for pending Claim 2 and on R3 as pendant from and silicon atom within the chain of silicone polymer for pending Claim 4}, for example, a ISI4460,ISI4445, ISI4446 (manufactured by Toshiba Silicone Co., Ltd.) or SH3746,SH8400,S is used.  H3749,SH3700 (Dow Corning Toray Silicone products) etc. are mentioned.  When a silicone oil is used in combination with the above-mentioned reaction-curable silicone resin, the proportion of the silicone oil is preferably 50 to 99% by weight and 1 to 50% by weight, respectively.  
In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances." In re Ruff 118 USPQ 343; In re Jeze/158 USPQ 99; "the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious." In re Font, 213 USPQ 532.  In the alternative in accordance 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Brooks a primer comprising (A) an aminosilane material, which is a reaction product with α,w-dihydroxypolydimethylsiloxane {i.e. compound with amine or hydroxy polar groups}, (B) a chlorinated polyolefin {i.e. base polymer}, and (C) a room temperature-curable polydiorganosiloxane such as tipped with silicon-bonded hydrolysable groups as an amine-tipped polydiorganosiloxane {i.e silicone resin with polar groups} overcoated with an antifouling layer, as afore-described for Claim 1, where from Fukuda the organopolysiloxane with in chain polar groups and blocked polar groups can be substituted for or combined with the polar polydioganosiloxane of Brooks motivated to improve adhesion of the antifouling layer to the substrate as for the composition of Claims 2 and 4.  Furthermore the combination of Fukuda with Brooks for one skilled in the art has a reasonable expectation of success because both are for primers or undercoatings for anti-fouling layers having polysiloxane or silicone in the primers and undercoatings.  
Claim Rejections - 35 USC § 102/103
Claim 1 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 2003-327912, Musuda et al.  The English machine translation of JP 2003-327912 was provided by Applicants and will be referenced throughout this Office Action for disclosures and referred to as “Musuda”.  
Regarding Claim 1 Musuda discloses in the entire document particularly from claims 1-5, 10, 11, paragraphs [0001], [0009], [0042]-[0052], [0054], examples 5-14, 21-33 discloses a marine vessel primer antifouling paint composition containing a graft copolymer comprising an organopolysiloxane for the branch polymers and a reactive functional group-containing silane coupling agent.  Example 15 discloses that a product obtained by coating a primer paint composition (A-5), which had a vinyl chloride-vinyl acetate-vinyl alcohol copolymer as the main component {reading on base polymer} and in which a graft copolymer comprising an organopolysiloxane was blended with a reactive functional group-containing silane coupling agent, etc., on a cold rolled steel sheet, drying the resultant, and over-coating the same with an anti-fouling paint composition comprising a polyether modified silicone oil, had high marine organism adhesion effects and anti-peeling effects.  Examples 8, 9, and 12 disclose that a product obtained by coating a primer paint composition (A-3 or A-4), which had a graft copolymer comprising an organopolysiloxane as the main component and in which a reactive functional group-containing silane coupling agent, etc. were blended, on a cold rolled steel sheet, drying the resultant, and overcoating the same with an anti-fouling paint composition comprising a polyether-modified silicone oil (10 parts by mass) and a methylphenyl silicone oil (6 parts by mass), had high marine organism adhesion effects and anti-peeling effects.  Moreover, the aforementioned graft copolymer comprising an organopolysiloxane has polar groups on the ends of the organopolysiloxane portions, 
Masuda discloses all features of Claim 1 that is not novel or in the alternative is obvious from Masuda under at least rationale G of MPEP § 2141 III and 2143 I G.    
Claim 1 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2009/0042042, Yuki et al. (hereinafter referred to as “Yuki”).   
Regarding Claim 1, Yuki discloses in the entire document particularly in the abstract and in claims 1, 12, 13, ¶s [0166]-[0223], [0362]-[0392], tables 1, 2, 5 an organopolysiloxane antifouling composite coating film formed by laminating a tie coat (B) and an organopolysiloxane finish coat (C) in the order base material/(B)/(C) from the base material to the surface.  In the examples, after silica was added and mixed with 56 parts by mass of a dimethyl polysiloxane (b0-i) (viscosity: 2000 mPa·s) in which ketoxime groups {reading on polar groups in the silicone polymer} had been introduced at both molecular ends, 28 parts by mass of the dimethyl polysiloxane (b0-i) (viscosity: 2000 mPa·s) {reading on base polymer}, 3-aminopropyl trimethoxysilane (silane coupling agent), etc. were also added and mixed to obtain composition Be, after which said composition was painted on a steel sheet with a coating film (base material) to form a tie coat (B) and by then coating a composition Co comprising a silicone oil thereon, a composite coating film with excellent interlayer adhesiveness and anti-fouling properties was formed.  
Yuki discloses all features of Claim 1 that is not novel or in the alternative is obvious from Yuki under at least rationale G of MPEP § 2141 III and 2143 I G.   
Claim 1 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 2003-327912, Fukuda.  
Regarding Claim 1, Fukuda discloses in the entire document particularly in the abstract and at claims 1, 2, 6-9, ¶s [0005]-[0014], examples 1, 2, 4, 6, 9, 11, 13, tables 1, 2 an antifouling coating layer comprising a silicone primer layer and an antifouling coating layer containing a reaction-curable silicone resin for preventing adhesion of an aquatic organism coating a panel to contact seawater.  The anti-fouling paint is formed as a paint containing a reaction-curable silicone resin and a silicone oil with polar groups bound to aliphatic hydrocarbon groups.  From ¶s 0006 and 0011- 0016 and in examples 1, 2, 4, 6, 9, 11, and 13 an anti-fouling paint for a first layer comprises a polar group-containing reaction-curable silicone resin (SH3700 made by Dow Corning Toray Co.) {reading on silicone polymer with polar group} coated directly on panels or on panels treated with primer and dried to form a first layer {reading on undercoat layer} and an anti-fouling paint for a second layer that comprises a dimethyl siloxane oil was coated thereon and dried to obtain anti-fouling coating film layers.  
The silicone primer is intended to improve adhesion between the panel and the antifouling paint layer, and preferably contains a silicone compound having an alkoxysilyl group or a silanol group or a silicone resin.  The primer which made the silicon compound which has <GAI ID=0001>alkoxy silyl groups, for example condense as this silicone series primer.  Also a copolymer containing, as a monomer component, an alkoxysilyl group and/ or a silanol group-containing {i.e. polar groups} GAI ID=0003 monomer and an oxirane group-containing vinyl monomer as a monomer component (Hereinafter, sometimes referred to as "Copolymer A"), or a polymer containing an 
Furthermore, the aforementioned reaction-curable silicone resin (SH 3700 made by Dow Corning Toray Co.) has a structure in which polar groups are bound to side chains of the dimethyl silicone backbone formed from Formula (I)  
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, wherein R represents a hydrogen atom, an alkyl group having 1 to 10 carbon atoms, an aryl group or an aralkyl group, and R' represents a ether group, an ester group or a 2 valent aliphatic hydrocarbon group having 1 to 10 carbon atoms which may be substituted by - NH - or - NH -. Z represents an amino group, a carboxyl group, an epoxy group, or a monovalent polar group which is a polyethylene glycol or a poly (Propylene Glycol) group which may be blocked with a lower alkyl group or an acyl group having 1 to 6 carbon atoms.  X and y are respectively 0.01 ~ x ~ 3.99, 0.01 ~ y 3.99 and 0.02 ~ x y <4. It is also possible to use a silicone oil containing a polar group bonded to an aliphatic hydrocarbon group having a number-average molecular weight of from 20 to 50,000, preferably from 100 to 5,000, and a number-average molecular weight of from to 250-30,000- 1,000-20,000.  When the polar group Z is a carboxyl group, XI42-411 (Toshiba Silicone products), SF8418 (Dow Corning Toray Silicone products), FXZ3707 (Nippon Unicar products), etc. are mentioned, for example, When the polar group Z is an epoxy group, examples thereof include SF 8411 (manufactured by Dow Corning Toray Silicone Co., Ltd.), ISI4730,XI42 
Fukuda discloses all features of Claim 1 that is not novel or in the alternative is obvious from Fukuda under at least rationale G of MPEP § 2141 III and 2143 I G.  
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENNETH J STACHEL/Primary Examiner, Art Unit 1787